DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2017/050081, filed on 08/24/2018.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/11/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered.
With regards to the arguments pertaining to the language “As such, amended independent claims 1 and 10 further require that said current measurement is later in time compared to a start of said applying said mechanical force to said sensor” is not persuasive. 
Examiner respectfully disagree for following reason.

For “current measurement” what is claimed is as follows:
“calculating said deformation due to creep for a next measurement, based on: said creep function; a time between:
said current measurement of said sensor and said next measurement;
wherein said time between said current and said next measurement is a small portion of an overall measurement time;
said measured applied force in said current measurement; a deformation due to creep in said current measurement”
Also amended claim recites: 
“providing said creep function, wherein said creep function defines said deformation due to creep over time; a time between :a start of said applying said mechanical force to said sensor, and said first measurement by said sensor.”
 So claim clearly states that the deformation due to creep over a time and where start of that time is when force is applied and other end of the time is when first measurement is done.

With regards to the arguments pertaining “Claim Rejection 35 U.S.C 103” is not persuasive. 
Applicant argues – “The newly added language of claims 1 and 10 recites that the creep function is after a time of a start of applying a mechanical force. Thus, the only reasonable interpretation of claims 1 and 10 is that the current measurement is later in time as compared to a start of applying the mechanical force to the sensor.”
Examiner respectfully disagrees for following reason:
“In other words, the defined creep function considers deformation due to creep over time to calculate the deformation due to creep for each next measurement based on the deformation due to creep in the current measurement, which is not an initial measurement which is a constant. The newly added language of claims 1 and 10 recites that the creep function is after a time of a start of applying a mechanical force. Thus, the only reasonable interpretation of claims 1 and 10”

Applicant argues that “current measurement” is not an initial measurement which is a constant”. However applicant has not present any evidence which shows the validity of the statement  “current measurement cannot be an “initial measurement” .The claimed invention also does not explain clearly that “current measurement” cannot be an “initial measurement”. So the examiner has used broadest reasonable interpretation and interpreted the term “current measurement” as “initial measurement”. Based on prior art Inoue teaches in equation 5, that the creep function calculation is an ongoing process which start from an initial (i.e. current) measurement δ (0). Then δ (t) is measured using initial measurement which is current measurement. If another time t1 is later than time t then δ (t1) will be measured based on δ (t). In this case δ (t) is current measurement and δ (t1) is next measurement.
With regards to argument related to claim 7 and 18, the argument – “Referring to Inoue at FIG. 7 and the corresponding portions of the description, again the initial displacement considers a δ (0) – this also explainable by above discussion.
Thus rejection relate to 35 USC 103 is maintained.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15 and 16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is dependent on canceled claim 14. Claim 16 is dependent on claim 15. It is unclear what claim this two claims are dependent on.
Thus they are indefinite and rejected. 
These two claims (claims 15 and 16) are not examined for prior art rejection as their dependency is not clear and definite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-8 and 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Tellenbach et el( US 20070010960  A1), (hereinafter Tellenbach ) in view of  Inoue et el (US  5166892 ) (hereinafter Inoue ).
 
Regarding Claim 1, Tellenbach  teaches a  sensor apparatus (Tellenbach, Fig 1, measurement transducer 10, sensors 14 ) for determining a deformation due to creep (Tellenbach, Abstract, Line 1-3, measuring deformation representative of a load applied to the force-measuring device) in an output of a sensor (Fig. 1, processor 130, sensors 140, host processor 16), said sensor apparatus comprising: 
force means arranged for applying a mechanical force to said sensor  (Abstract, Line1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load applied to the force measuring device); 
said sensor arranged for measuring, in a current measurement, a displacement of said sensor caused by said applied force (Tellenbach, PARA[0003],Line 4-10, para 0014, measuring drift parameters by measuring transducer magnitude of applied load);
a processor (Tellenbach ,Fig 1, element 11,13 and signal processor 130, host processor 16) component arranged for determining said deformation (Tellenbach , PARA[0041],Line 1-6,msA-measuring signal due to load(i.e. Force)) due to creep for a next measurement by said sensor by (paragraph 0019, measure drift phenomena that are based on creep effects).
However Tellenbach is silent with regards to 
providing a creep function, wherein said creep function defines said deformation due to creep over time;
calculating said deformation due to creep for a next measurement, based on:
said creep function;
a time between:
said current measurement of said sensor and
said next measurement;
wherein said time between said current and said next measurement is a small portion of an overall measurement time;
said measured applied force in said current measurement;
a deformation due to creep in said current measurement.
wherein said processor component is further arranged for:
 initially determining said deformation due to creep for a first measurement by said sensor component by: 
providing said creep function, wherein said creep function defines said deformation due to creep over time; a time between: 
a start of said applying said mechanical force to said sensor, and 2Appl. No. 16/079,776 Response to the Office Action dated 02/11/2021 said first measurement by said sensor
In analogues art, Inoue teaches   providing a creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of deflection, Abstract, detecting deflection or strain caused by application of the force,equation 5
calculating said deformation (deflection) due to creep for a next measurement, based on: said creep function (Inoue, COL 3, Line 7-12, δC, creep characteristic by deflection or strain and curve II with applied load and  δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); a time between (Fig. 10-11):
said current measurement of said sensor and said next measurement (Inoue, COL 2, Line 65 -68 and COL3, Line 1-5. Time for current measurement =t0 and time for next measurement = t1. The claimed invention specify any detail about the time for “current measurement”. So the examiner has used broadest reasonable interpretation and interpreted the term “current measurement” as “initial measurement”);
wherein said time between said current and said next measurement is a small portion of an overall measurement time ( Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small);
said measured applied force in said current measurement (Inoue, COL 3, Line 21-24, [Wingdings font/0xE0] As deflection and strain (i.e. Force) of a flexural member are mutually proportional);
a deformation due to creep in said current measurement (Inoue, COL 3, Line 16, equation 1. Delta (0) = deflection (i.e. deformation) for current measurement, Delta (t) = deflection (i.e. deformation) for next measurement).
wherein said processor component is further arranged for: initially determining said deformation due to creep for a first measurement by said sensor component by ( Inoue , COL 2 Line 65 -68[Wingdings font/0xE0]A flexural member immediately produces an initial (i.e. First measurement ) deflection in response to applied load (i.e. force));
providing said creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig 10, Abstract, Line 7-10, COL 3, equation 5, COL 3, Line 7-12, Delta C, creep characteristic by deflection or strain and curve II with applied load and δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); 
a time between: a start of said applying said mechanical force to said sensor (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of deflection), and said first measurement by said sensor ( Inoue, COL 15 , Line 1-4, Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep Inoue, col. 1, lines 54-58].
Regarding Claim 2,   Tellenbach teaches the sensor apparatus (Tellenbach, Fig 1, Element 10)  for determining a deformation due to creep(Tellenbach, Abstract, Line 1 -3)  according to claim 1. 
However Tellenbach is silent with regards to wherein said overall measurement time is continuous.
In analogues art, Inoue teaches wherein said overall measurement time is continuous (Inoue, FIG 1-No breaking in time is showed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each preceding creep calculation as taught by Inoue to assess change in creep process over continuous time for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].

Regarding Claim 3 Tellenbach teaches the sensor apparatus (Tellenbach, Fig 1, Element 10) for determining a deformation due to creep(paragraph 0011, creep status calculated based on variations between different balances) according to claim 1, said sensor apparatus comprising: 
Tellenbach, Claim 15,Line 1-4)  arranged for: applying a predetermined mechanical force to said sensor (Tellenbach, Abstract, Line1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load applied to the force measuring device);
measuring, by said sensor, said applied force overtime (Tellenbach, Claim 12 ,Line 1-3[Wingdings font/0xE0] measuring signal representative of a load (i.e. force) applied to force-measuring device; Line 15-19[Wingdings font/0xE0] amplitude/time value pair of measuring signal ( i.e. force)). 
However Tellenbach is silent with regards to 
determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical forces and said measured applied force over time.
In analogues art, Inoue teaches determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical force (Inoue, Abstract, measurement error caused by a time-dependent change in the detection output as a result of creep and/or stress relaxation over time, COL 9, Line 43-53, Fig 7 element 55-“strain gauge load cell)) and said measured applied force over time. (Inoue, COL 3, Epsilon (0)[Wingdings font/0xE0] Initial force, Epsilon (t) [Wingdings font/0xE0] force over time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each preceding creep calculation as taught by Inoue to determine and providing creep Inoue, col. 1, lines 54-58].

Regarding Claim 4, the combination of Tellenbach and Inoue teaches limitations of claim 1. 
In analogues art, Inoue teaches the sensor apparatus according to claim 1, wherein said creep function is an exponential function (COL 3, Line3 30-65, equation 5, Fig 1[Wingdings font/0xE0] creep characteristics relating to either strain (i.e. force) or deflection (i.e. deformation) has same shape as in FIG 1 in no dimensional mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure creep characteristics relating to strain (i.e. force) and deflection ( i.e. deformation) as taught by Inoue to assess change in creep process over continuous time for stress error to the amount of compensation for time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].

Regarding Claim 6, the combination of Tellenbach and Inoue teaches the limitations of claim 1.
Tellenbach  further teaches the sensor apparatus according to claim 1, wherein said sensor is further arranged for measuring, in said next measurement( Tellenbach, PARA [0041] ,Line 16-17, signal s2 [Wingdings font/0xE0]next measurement ), said applied force, wherein said sensor apparatus further comprises: correcting means arranged for .( Tellenbach, PARA[0041],Line 1-9 [Wingdings font/0xE0] particular signal deviation due to creep are compensated).
Regarding Claim 7, Tellenbach  teaches a sensor apparatus (Tellenbach, Fig 1, measurement transducer 10, sensors 14 ) for determining an applied mechanical force using an output of a sensor which is measuring said applied mechanical force in which said sensor is exposed to a drifting error (Tellenbach, Abstract ,Line 9-12,[Wingdings font/0xE0]drifting error  is corrected for measuring signal, Fig. 1, processor 130, sensors 140, host processor 16, measuring deformation representative of a load applied to the force-measuring device) , said sensor apparatus comprising a sensor(Tellenbach, Fig 1, element 10[Wingdings font/0xE0] force transducer [Wingdings font/0xE0] sensor) and a processor component (Tellenbach, Fig 1, element 11,13,130) wherein said sensor apparatus is arranged for: 
measuring, in a first measurement, by said sensor of said sensor apparatus, said applied force when no force is applied ( Tellenbach, Claim 3 ,[Wingdings font/0xE0]In test process time profile of the measurement signal are recorded when the load is being applied as well  when load being removed. Also in Para [0056], line 1-4, “The respective drift profiles when applying and removing a load are normally symmetric in the case of creep while a drift caused by a change in the load disappears completely after the load has been taken off the balance”. Also in claim 3 –“ in test processes and in calibration processes, with or without the respective time information, whereas time profiles of the measurement signal are recorded when the load is being applied as well as when the load being removed.” ); 
PARA[0041], measuring signal ms.sub.A representing a load is delivered by the measurement transducer 10);
applying a mechanical force to said sensor (Abstract, load applied to the force-measuring device);
measuring, in a second measurement, by said sensor by said sensor apparatus, said applied force( Tellenbach, PARA[0041], The signal profile S2 is the 2nd measurement with force applied );
stop applying said mechanical force to said sensor (paragraph 005, determine the accuracy of a measurement besides creep and hysteresis (I. e., based on no force));
measuring, in a third measurement, by said sensor, said applied force when no force is applied to said sensor (Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple measurement), paragraph 0058, drift profiles sx, sy, sz which occur after placing a load and curves indicate the changes that the creep-related drift behavior of the balance 1 changes over time);
nulling, by said processor component, said measured applied force in said third measurement, therewith obtaining a drifting error that occurred between said first and third measurement (paragraph 0019, based on creep effects, the processing include the compensation of, e.g., hysteresis effects);
correcting said second measurement by an interpolated value, said interpolated value being provided by interpolating, by said processor component, the obtained  (Tellenbach, Fig 7 ,PARA[0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values, curve L.sub.CI which was determined by interpolation and extrapolation which gives an approximation of the ideal compensation values, paragraph 0059, corrected drift profiles sx, sy,, sz, which are shown in FIG. 5).
However Tellenbach discloses applied mechanical force in which said sensor is exposed to a drifting error [Abstract].
Inoue more specifically discloses as in Fig. 7, deformation as shown by a Roberval mechanism to provide a displacement .delta. of the platform 54 corresponding to the load (col. 9, lines 42-46. Also Inoue explains in COL 9, line 63-66 and COL 10, line 60-68 and COL 11 line 1-11 the details of this time dependent error correction method) and measuring a force, which detecting the force by converting its deflection or strain caused by force and compensate for measurement error caused by a time-dependent change in the detection output as a result of creep [Abstract].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine next creep value to provide improved compensation which apply Inoue, col. 1, lines 54-58).

Regarding Claim 8, Tellenbach teaches the sensor apparatus for determining an applied mechanical force to a sensor according to claim 7, wherein said processor component is arranged for linearly (Tellenbach, PARA [0055], Line 3-6) interpolating between said first measurement and said third measurement (Tellenbach, Fig 7, PARA [0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values).

Regarding Claim 10, Tellenbach teaches a method of determining a deformation due to creep (Tellenbach, Abstract, Line 1 -3, measuring deformation representative of a load applied to the force-measuring device) in an output of a sensor (Fig. 1, processor 130, sensors 140, host processor 16), comprised by a sensor apparatus, which sensor is measuring a mechanical force, said method comprising the steps of: applying a mechanical force to said sensor (Tellenbach, Abstract, Line1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load (i.e. force) applied to the force measuring device).
measuring, in a current measurement, by said sensor, a displacement of said sensor caused by said applied force (Tellenbach, PARA[0003],Line 4-10, measuring drift parameters by measuring transducer the magnitude of an applied load);
determining, by a processor (Tellenbach ,Fig 1, element 11,13 and 130) component comprised by said sensor apparatus, said deformation (Tellenbach , PARA[0041],Line 1-6,msA-measuring signal due to load(i.e. Force)) due to creep for a next measurement by said sensor, by (paragraph 0019, measure drift phenomena that are based on creep effects):
However Tellenbach is silent with regards to 
providing a creep function, wherein said creep function defines said deformation due to creep over time;
calculating said deformation due to creep for a next measurement, based on:
said creep function;
a time between:
said current measurement of said sensor and
said next measurement;
wherein said time between said current and said next measurement is a small portion of an overall measurement time;
said measured applied force in said current measurement;
a deformation due to creep in said current measurement.
wherein said processor component is further arranged for:
 initially determining said deformation due to creep for a first measurement by said sensor component by: 
providing said creep function, wherein said creep function defines said deformation due to creep over time; a time between: 
a start of said applying said mechanical force to said sensor, and 2Appl. No. 16/079,776 Response to the Office Action dated 02/11/2021 said first measurement by said sensor
In analogues art, Inoue teaches providing a creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of deflection, Abstract, detecting deflection or strain caused by application of the force,equation 5), 
calculating said deformation (deflection) due to creep for a next measurement, based on: said creep function (Inoue, COL 3, Line 7-12, δC, creep characteristic by deflection or strain and curve II with applied load and  δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); a time between (Fig. 10-11):
said current measurement of said sensor and said next measurement (Inoue, COL 2, Line 65 -68 and COL3, Line 1-5. Time for current measurement =t0 and time for next measurement = t1. The claimed invention specify any detail about the time for “current measurement”. So the examiner has used broadest reasonable interpretation and interpreted the term “current measurement” as “initial measurement”);
wherein said time between said current and said next measurement is a small portion of an overall measurement time ( Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small);
said measured applied force in said current measurement (Inoue, COL 3, Line 21-24, [Wingdings font/0xE0] As deflection and strain (i.e. Force) of a flexural member are mutually proportional);
a deformation due to creep in said current measurement (Inoue, COL 3, Line 16, equation 1. Delta (0) = deflection (i.e. deformation) for current measurement, Delta (t) = deflection (i.e. deformation) for next measurement).
wherein said processor component is further arranged for: initially determining said deformation due to creep for a first measurement by said sensor component by ( Inoue , COL 2 Line 65 -68[Wingdings font/0xE0]A flexural member immediately produces an initial (i.e. First measurement ) deflection in response to applied load (i.e. force));
providing said creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig 10, Abstract, Line 7-10, COL 3, equation 5, COL 3, Line 7-12, Delta C, creep characteristic by deflection or strain and curve II with applied load and δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); 
a time between: a start of said applying said mechanical force to said sensor (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of deflection), and said first measurement by said sensor ( Inoue, COL 15 , Line 1-4, Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep value to provide an improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of the detector [Inoue, col. 1, lines 54-58].
Regarding Claim 11 Tellenbach teaches the method of determining a deformation due to creep according to claim 10 (Tellenbach, Abstract, Line1 -3)  
However Tellenbach is silent with regards to wherein said overall measurement time is continuous.
In analogues art, Inoue teaches wherein said overall measurement time is continuous (Inoue, FIG 1-No breaking in time is showed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each preceding creep calculation as taught by Inoue to assess change in creep process over continuous time for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].

Regarding Claim 12 Tellenbach teaches the method of determining a deformation due to creep (Tellenbach, Abstract, Line 1-3, paragraph 0011, creep status calculated , Abstract, Line1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load applied to the force measuring device);
measuring, by said sensor, said applied force over time ( Tellenbach, Claim12 ,Line 1-3[Wingdings font/0xE0] a measuring signal which is representative of a load (i.e. force)applied to the force-measuring device; Line 15-19[Wingdings font/0xE0] a corresponding amplitude/time value pair of the measuring signal ( i.e. force)).
 However Tellenbach is silent with regards to determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical forces and said measured applied force over time.
In analogues art, Inoue teaches  determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical force( Inoue , COL9 ,Line 43-53, Fig 7 element 55-“strain gauge load cell) ) and said measured applied force over time. (Inoue, COL 3, Epsilon (0)[Wingdings font/0xE0] Initial force, Epsilon (t) [Wingdings font/0xE0] force over time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each preceding creep calculation as taught by Inoue to determining and providing, by Inoue, col. 1, lines 54-58].

Regarding Claim 13 Tellenbach is silent about the method for determining a deformation due to creep according to claim 10, wherein said creep function is an exponential function.
In analogues art, Inoue teaches said the method for determining a deformation due to creep according to claim 10, wherein said creep function is an exponential function (Inoue, COL 3, Line3 30-65, equation 5, Fig 1[Wingdings font/0xE0]the creep characteristics relating to either strain (i.e. force) and deflection (i.e. deformation) has same shape as shown in FIG 1 in no dimensional mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure creep characteristics relating to either strain (i.e. force) and deflection ( i.e. deformation) as taught by Inoue to assess change in creep process over continuous time for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].

Regarding Claim 17, the combination of Tellenbach and Inoue teaches the limitations of claim 10.
Tellenbach further teaches the method of determining a deformation due to creep (Tellenbach, Abstract, and Line1 -3, measuring deformation representative of a load applied to the force-measuring device) according to claim 10, wherein said method further comprises the steps of:
measuring, in said next measurement Tellenbach, PARA [0041], Line 16-17, signal s2 [Wingdings font/0xE0]next measurement), by said sensor, said applied force;
correcting said measured applied force by taking into account said calculated deformation due to creep. . (Tellenbach, PARA [0041], Line 1-9 [Wingdings font/0xE0] particular signal deviation due to creep are compensated).
Regarding Claim 18, Tellenbach teaches a method (Tellenbach, Fig 1, measurement transducer 10, sensors 14) for determining an applied mechanical force using an output of a sensor which is measuring said applied mechanical force and in which is said sensor is exposed to a drifting error (Tellenbach, Abstract, Line 9-12, [Wingdings font/0xE0]drifting error is corrected for measuring signal), said method being performed by a sensor apparatus, said method comprising the subsequent steps of: 
measuring, in a first measurement, by said sensor of said sensor apparatus, said applied force when no force is applied ( Tellenbach, Claim 3 ,[Wingdings font/0xE0]In test process time profile of the measurement signal are recorded when the load is being applied as well  when load being removed. Also in Para [0056], line 1-4, “The respective drift profiles when applying and removing a load are normally symmetric in the case of creep while a drift caused by a change in the load disappears completely after the load has been taken off the balance”. Also in claim 3 –“ in test processes and in calibration processes, with or without the respective time information, whereas time profiles of the );
nulling, by a processor component comprised by said sensor apparatus, said measured applied force in said first measurement ( Tellenbach, PARA[0041], paragraph 0019, based on creep effects, the processing include the compensation of, e.g., hysteresis effects); 
applying a mechanical force to said sensor (paragraph 005, determine the accuracy of a measurement besides creep and hysteresis (i. e., based on no force));
measuring, in a second measurement, by said sensor by said sensor apparatus, said applied force ( Tellenbach, PARA[0041], The signal profile S2 is the 2nd measurement with force applied );
 stop applying said mechanical force to said sensor (paragraph 005, determine the accuracy of a measurement besides creep and hysteresis (i. e., based on no force));
measuring, in a third measurement, by said sensor, said applied force when no force is applied to said sensor (Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple measurement), paragraph 0058, drift profiles sx, sy, sz which occur after placing a load and curves indicate changes that the creep-related drift behavior of balance 1 changes over time);
nulling, by said processor component, said measured applied force in said third measurement, therewith obtaining a drifting error that occurred between said first and third measurement (paragraph 0019, based on creep effects, the processing include the compensation of, e.g., hysteresis effects, Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple x, sy,, sz which occur after placing a load  and curves indicate the changes that the creep-related drift behavior of the balance 1 changes over time);
correcting said second measurement by an interpolated value, said interpolated value being provided by interpolating, by said processor component, the obtained drifting error between said first measurement and said third measurement for said second measurement (paragraph 0064, curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values, paragraph 0067, FIG. 7 is an exemplary curve L.sub.CI which was determined by interpolation and extrapolation which gives an approximation of the ideal compensation values).
However Tellenbach discloses applied mechanical force in which said sensor is exposed to a drifting error [Abstract].
Inoue more specifically discloses as in Fig. 7, deformation as shown by a Roberval mechanism to provide a displacement .delta. of the platform 54 corresponding to the load (col. 9, lines 42-46, Also Inoue explains in COL 9, line 63-66 and COL 10, line 60-68 and COL 11 line 1-11 the details of this time dependent error correction method) and measuring a force, which detecting the force by converting its deflection or strain caused by force and compensate for measurement error caused by a time-dependent change in the detection output as a result of creep [Abstract].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the  Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep value to provide an improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of the detector [Inoue, col. 1, lines 54-58].
Regarding Claim 19, Tellenbach teaches method for determining an applied mechanical force according to claim 18, wherein said step of interpolating comprises: linearly interpolating between said first measurements and said third measurement (Tellenbach, PARA [0055], Line 3-6, Fig 7, PARA [0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values).

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Tellenbach  in view of  Inoue and further in view of  Heyman et el (US  20050217388) (hereinafter Heyman).
Regarding Claim 9, the combination of Tellenbach and Inoue teaches limitations of claim 1.
The combination is silent  with regards to a bond tester apparatus for determining a deformation due to creep in testing a strength of a bond and/or a material, said bond tester apparatus comprising a sensor apparatus according to claim 1.
In analogous art Heyman teaches a bond tester (Heyman , Abstract ,Line 1-5,Fig 1, element 100 ) apparatus for determining a deformation(Heyman ,PARA[0065],Line 1-6) due to creep ( Heyman, Claim 30) in testing a strength of a bond and/or a material, said bond tester apparatus comprising a sensor( Heyman ,PARA[0040], Line 3-6 , --> transducer (sensor) capable of generating and transmitting a compressional or wave (strength ) as a pulse ) apparatus according to claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor system to determine the deformation as disclosed by Tellenbach with a bond tester usage to test the strength of bond as disclosed by Heyman to use determination process in a real life application where the sensor data can be used accurately and effectively for non-destructive test of bond strength (Heyman, PARA [0004], Line 1-5).

Regarding Claim 20 the combination of Tellenbach and Inoue teaches limitations of claim 10.
 The combination of Tellenbach and Inoue is silent  with regards to the method according to claim 10 , wherein said method is performed by a  bond tester apparatus for determining  a strength of a bond and/or a material.
In analogous art Heyman teaches the method according to claim 10, wherein said method is performed by a bond tester apparatus  (Heyman , Abstract ,Line 1-5,Fig 1, element 100 )  for determining a strength of a bond and/or a material, ( Heyman ,PARA[0040], Line 3-6 , -->The transducer (sensor) system capable of generating and transmitting a compressional or wave (strength ) as a pulse) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor system to determine the deformation as disclosed by Tellenbach and Inoue with a bond tester  usage to test the strength of bond as disclosed by Heyman to use this determination Heyman ,PARA[0004], Line 1-5)
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Griffen (US 5308931) – This art teaches - a method and apparatus for carrying out the correction of a hysteresis phenomenon exhibited by measuring devices, for example, those measuring force or weight, displacement, material analysis and related devient systems ( Col 2, line 16-20).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862